DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022. Applicant elected Fig.3B, which does not have any caps. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-9,20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Pub No. 20140264590), in view of Chen et al (US Pub No. 20190221655).


 	With respect to claim 1, Yu et al discloses a fin (102.Fig.1);  a gate stack (108,109,Fig.1) over the upper fin portion of the fin (Fig.1), the gate stack having a first side (left side,Fig.1) opposite a second side (right side,Fig.1); a first source or drain structure comprising an epitaxial structure embedded in the fin at the first side of the gate stack (103,Fig.1); and a second source or drain structure (105,Fig.1) comprising an epitaxial structure embedded in the fin at the second side of the gate stack (Fig.1), each epitaxial structure of the first and second source or drain structures comprising a first semiconductor layer (106,Fig.1) in contact with the upper fin portion (it does not say direct contact, Fig.1), and a second semiconductor layer (104,Fig.1) on the first semiconductor layer, wherein the first semiconductor layer comprises silicon, germanium and phosphorous (Para 14), and the second semiconductor layer comprises silicon and phosphorous (Para 14). However, Yu et al does not explicitly disclose that the source and drain regions are completely formed by epitaxial process and the first semiconductor layer has phosphorous. On the other hand, it would have been obvious to one of ordinary skill in the art at the filing of invention to modify Yu et al such that epitaxial source or drain is formed in order to improve the conductivity in source and drain regions, and furthermore, it would have been obvious to one of ordinary skill in the art at the filing of the invention to modify Yu et al such that the first semiconductor layer has phosphorus in order to have an n-type source drain region as a design choice, or to make an n-type finfet.  However, Yu et al does not explicitly disclose the fin having a lower fin portion and an upper fin portion, the upper fin portion comprising germanium. On the other hand, Chen et al discloses that a fin (200, 310,Fig.5A) has an upper portion (310,Fig.5A) and a lower portion (200,Fig.5A), where the upper portion contains germanium (Claim 10). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Yu et al according to the teachings of Chen et al such that SiGe channel layer is formed in order to increase the mobility in the channel region. 


 	With respect to claim 3, Yu et al discloses wherein the first semiconductor layer has a thickness in the range of 5-20 nanometers (Para 16).

 	With respect to claim 4, the arts cited above do not explicitly disclose wherein each epitaxial structure of the first and second source or drain structures has a phosphorous concentration in the range of 1E19 atoms/cm? to 5E21 atoms/cm’. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

 	With respect to claim 5, the arts cited above do not explicitly disclose wherein the first and second source or drain structures have a contact resistance of less than approximately 3E-9 Ohms/cm’. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


 	With respect to claim 6, Chen et al discloses wherein the lower fin portion includes a portion of an underlying bulk single crystalline silicon substrate (Para 15, since the fins are made from the bulk substrate).

 	With respect to claim 7, Yu et al discloses first and second dielectric gate sidewall spacers (110,FZig.1) along the first and second sides of the gate stack, respectively.

 	With respect to claim 8, the arts cited above do not explicitly disclose a first conductive contact on the epitaxial structure of the first source or drain structure; and a second conductive contact on the epitaxial structure of the second source or drain structure. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above a first conductive contact on the epitaxial structure of the first source or drain structure; and a second conductive contact on the epitaxial structure of the second source or drain structure, in order to be able to operate the device, by applying current to source and drain region.

 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the first and second conductive contacts are in a partial recess in the epitaxial structures of the first and second source or drain structures, respectively. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the arts cited above such that the first and second conductive contacts are in a partial recess in the epitaxial structures of the first and second source or drain structures, respectively, in order to create a greater contact area for better and more secure electrical connection.



 	With respect to claim 20, Yu et al discloses a fin (102,Fig.1) having a lower fin portion (fig.1) and an upper fin portion (Fig.1); a gate stack (108,109,Fig.1) over the upper fin portion of the fin, the gate stack having a first side (left side,Fig.1) opposite a second side (right side,Fig.1); a first source or drain structure (103,Fig.1) comprising an epitaxial structure embedded in the fin at the first side of the gate stack (Fig.1, para 14); and a second source or drain structure (105,Fig.1)  comprising an epitaxial structure embedded in the fin at the second side of the gate stack (Fig.1,Para 15), each epitaxial structure of the first and second source or drain structures comprising a first semiconductor layer in contact with the upper fin portion (it does not require a direct contact,Fig.1),  and a second semiconductor layer on the first semiconductor layer (104,Fig.1), wherein the first semiconductor layer comprises silicon, germanium (Para 15), and the second semiconductor layer comprises silicon and phosphorous (Fig.15). However, Yu et al does not explicitly disclose that the source and drain regions are completely formed by epitaxial process and the first semiconductor layer has phosphorous. On the other hand, it would have been obvious to one of ordinary skill in the art at the filing of invention to modify Yu et al such that epitaxial source or drain is formed in order to improve the conductivity in source and drain regions, and furthermore, it would have been obvious to one of ordinary skill in the art at the filing of the invention to modify Yu et al such that the first semiconductor layer has phosphorus in order to have an n-type source drain region as a design choice, or to make an n-type finfet.  However, Yu et al does not explicitly disclose the fin having a lower fin portion and an upper fin portion, the upper fin portion comprising germanium. On the other hand, Chen et al discloses that a fin (200, 310,Fig.5A) has an upper portion (310,Fig.5A) and a lower portion (200,Fig.5A), where the upper portion contains germanium (Claim 10). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Yu et al according to the teachings of Chen et al such that SiGe channel layer is formed in order to increase the mobility in the channel region.  However, the arts cited above do not explicitly disclose a board; and a component coupled to the board, the component including an integrated circuit structure. However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above such that integrated circuit was installed on the board such as mother board in a computer, in order to increase the processing speed of the computer. 

 	With respect to claim 21, the arts cited above do not explicitly disclose a memory coupled to the board. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a memory was coupled to the board, in order to be able to store and manipulate information.

 	With respect to claim 22, the arts cited above do not explicitly disclose a communication chip coupled to the board. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above such that a communication chip coupled to the board, in order to use the device, in a network.

 	With respect to claim 23, the arts cited above do not explicitly disclose a camera coupled to the board. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the arts cited above such that a camera coupled to the board in order to be able to record pictures.

 	With respect to claim 24, the arts cited above do not explicitly disclose a battery coupled to the board. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a battery was coupled to the board in order to be able to power up the device.
 
 	With respect to claim 25, the arts cited above do not explicitly disclose wherein the component is a packaged integrated circuit die. Ob the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the component is a packaged integrated circuit die, in order to protect the die from damage and be able to use the device with other electronic devices.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US Patent No. 10672870), Shih et al (US Pu Bo. 20200006159), both of these references show that the first semiconductor layer is in direct contact with the top surface of the fin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895